                          Case 2:20-cv-00302-JAD-NJK Document 6 Filed 03/30/20 Page 1 of 2




                     1    Lisa A. McClane
                          Nevada State Bar No. 10139
                     2    Daniel Aquino
                          Nevada State Bar No. 12682
                     3    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     4    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     5    Fax: (702) 921-2461
                          Email: lisa.mcclane@jacksonlewis.com
                     6    Email: daniel.aquino@jacksonlewis.com

                     7    Attorneys for Defendant
                          WESTERN STATES CONTRACTIC, INC.
                     8
                     9                                    UNITED STATES DISTRICT COURT

                     10                                            DISTRICT OF NEVADA

                     11   JAY COLLINS,
                                                                                  Case No.: 2:20-cv-00302-JAD-NJK
                     12                     Plaintiff,
                                                                                  STIPULATION TO EXTEND TIME FOR
                     13          vs.                                              DEFENDANT TO RESPOND TO
                                                                                  PLAINTIFF’S COMPLAINT
                     14   WESTERN STATES CONTRACTING, INC, a
                          Nevada corporation; AND DOES 1-50,
                     15   inclusive,

                     16                     Defendant.

                     17
                     18          IT IS HEREBY STIPULATED by and between Plaintiff JAY COLLINS (“Plaintiff”),

                     19   through     his   counsel,     Watkins    &   Letofsky,   LLP,   Defendant,   WESTERN     STATES

                     20   CONTRACTING, (“Defendant” or “Western”), by and through its counsel, Jackson Lewis P.C.,

                     21   that Defendants shall have a 30-day extension up to and including April 28, 2020, in which to file

                     22   their respective responses to Plaintiff’s Complaint. This Stipulation is submitted and based upon

                     23   the following:

                     24          1.         Plaintiff filed his Complaint on February 12, 2020. ECF No. 1. Defendants were

                     25   served with the Complaint on March 9, 2020.

                     26          2.         Defendants’ responses to the Complaint are currently due on March 30, 2020.

                     27          3.         Due to the press of other matters, including adjustments made necessary by the

                     28   COVID-19 pandemic, and in order to respond to the pleading, counsel for Defendants require

Jackson Lewis P.C.
                                                                              1
    Las Vegas
                          Case 2:20-cv-00302-JAD-NJK Document 6 Filed 03/30/20 Page 2 of 2




                     1    additional time. Counsel for Defendants request a thirty (30) day extension, up to and including

                     2    April 28, 2020, to file their respective responses to Plaintiff’s Complaint.

                     3              4.      This is the first request for an extension of time for Defendants to file a response to

                     4    Plaintiff’s Complaint.

                     5              5.      This request is made in good faith and not for the purpose of delay.

                     6              6.      Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     7    as waiving any claim and/or defense held by any party.

                     8             Dated this 30th day of March, 2020.

                     9
                          WATKINS & LETOFSKY, LLP                                  JACKSON LEWIS P.C.
                     10
                     11           /s/ Theresa M. Santos                                   /s/ Lisa A. McClane
                          Daniel R. Watkins                                        Lisa A. McClane, Bar No. 10139
                     12   DW@wl-llp.com                                            Daniel Aquino, Bar No. 12682
                          Theresa M. Santos                                        300 S. Fourth Street, Suite 900
                     13   tsantos@wl-llp.com                                       Las Vegas, Nevada 89101
                          8215 S. Eastern Ave., Ste. 265
                     14   Las Vegas, NV 89123                                      Attorneys for Defendant
                          Office:(702) 901-7553                                    WESTERN STATES CONTRACTING, INC.
                     15   Fax: (702) 974-1297

                     16   Attorney for Plaintiff
                          JAY COLLINS
                     17
                     18
                                                                          ORDER
                     19
                                                                           IT IS SO ORDERED.
                     20
                     21                                                    _________________________________________________________
                                                                           United
                                                                           UnitedStates
                                                                                  StatesDistrict Court /Judge
                                                                                          Magistrate     Magistrate Judge
                     22
                                                                                   March 31, 2020
                                                                           Dated: ________________________
                     23
                     24
                     25
                          4816-6580-4984, v. 1
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                               2
    Las Vegas
